Exhibit 10.42

 

Title:    Executive Incentive Plan 162(m)

Effective Date:

   November 1, 2009

 

Document    Human Resources Compensation Owner:    Approvals:    Bruce Chizen   
Chair, Compensation Committee

 



--------------------------------------------------------------------------------

PLAN OBJECTIVES:

This Synopsys Executive Incentive Plan 162(m) (“EIP 162(m)” or the “Plan”)
provides members of the Company’s executive management the potential to earn
variable compensation linked directly to individual contribution toward:

 

  1. Driving the strategic direction of the Company.

 

  2. Driving attainment of revenue and operating margin targets.

 

  3. Reinforcing a culture of accountability and performance excellence.

 

  4. Ensuring that the payment of all incentive bonuses under the Plan qualify
as “performance-based compensation” within the meaning of Section 162(m) of the
Internal Revenue Code (“Section 162(m)”), and therefore not subject to the
annual $1 million limitation on the income tax deductibility of compensation
paid per certain covered executive officers imposed under Section 162(m).
Accordingly, all payments under the Plan shall be made pursuant to the terms and
conditions of the Company’s 2006 Employee Equity Incentive Plan (2006 Equity
Plan) approved by the Company’s stockholders, whether as “Performance Cash
Awards” or “Performance Stock Awards” thereunder.

ELIGIBILITY:

Subject to achievement as described below, an employee is eligible to receive an
EIP 162(m) award on an annual basis if he or she:

 

  •  

Is a Section 16(b) officer at any time in the performance period;

 

  •  

Is a regular employee scheduled to work at least 20 hours per week;

 

  •  

Is employed by Synopsys as of the first working work day of the fourth quarter
of the fiscal year;

 

  •  

Is actively employed through the day the incentive checks are distributed (or on
an approved leave of absence);

 

  •  

Does not participate in a commission or other incentive plan (including, but not
limited to Sales, Executive Incentive Plan, Applications Consultants, or
incentive plans relating to acquisitions);

and

 

  •  

Prepares and delivers performance reviews for all direct reports eligible to
receive reviews by the date announced annually by the Company, unless an
exception to this requirement is recommended by the SVP, Human Resources and
Facilities and approved by the Chairman of the Compensation Committee.

ADMINISTRATION:

The Plan shall be administered by the Compensation Committee of the Board of
Directors (the “Committee”) that has been designated to administer programs
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m). The Committee shall have authority to make rules and adopt
administrative procedures in connection with the Plan and shall have discretion
to provide for situations or conditions not specifically provided for herein
consistent with the purposes of the Plan. The Committee shall determine the
beginning and ending dates for each performance period. Unless otherwise
determined by the Committee, the performance period shall correspond to the
Company’s fiscal year. Notwithstanding any other provision of the Plan to the
contrary, the Plan shall be administered and its provisions interpreted so that
payments pursuant to the Plan qualify as “performance-based compensation” within
the meaning of Section 162(m). Determinations by the Committee shall be final
and binding on the Company and all participants.



--------------------------------------------------------------------------------

INCENTIVE TARGET AWARDS:

The individual’s incentive target award is determined by the Compensation
Committee within ninety (90) days of the beginning of the performance period or
the appointment as an Eligible Employee, as applicable (“Target Award”). The
Target Award is based upon a percentage of annual base salary prorated for the
number of months expected to work during the performance period as an Eligible
Employee. Stock-based and other variable compensation are not included in the
target calculation.

PERFORMANCE CRITERIA:

Payment of any award under this plan is determined by the Committee based on the
Company’s achievement of the following Corporate Financial Performance Goals
(weighted as set forth) and the Revenue Predictability Goal:

CORPORATE FINANCIAL PERFORMANCE GOALS:

Current Fiscal Year Revenue Target – 33.33%

Current Fiscal Year Non-GAAP Operating Margin Target – 33.33%

Following Fiscal Year Revenue Backlog Target – 33.34%

REVENUE PREDICTABILITY GOAL:

Second Following Fiscal Year Revenue Backlog Target

PRELIMINARY AWARDS:

Preliminary Awards under this plan, subject to the Committee’s discretion as set
forth under “Final Awards” below, are determined by applying the following
formula:

Preliminary Award =

Target Award x Corporate Financial Payout Factor x Revenue Predictability Payout
Factor (if any)

CORPORATE FINANCIAL PAYOUT FACTOR:

The Corporate Financial Payout Factor is determined after the completion of each
fiscal year by calculating the weighted average of the achievement of the
Corporate Financial Performance Goals for the completed fiscal year. Minimum
weighted average results of 90% must be achieved before payment of any portion
of any award under this plan is permitted. The Corporate Financial Payout Factor
will equal 67.5% at 90% weighted average achievement of the Corporate Financial
Performance Goals. Each year the Committee approves a matrix that specifies the
Corporate Financial Payout Factors that may be earned at different levels of
weighted average Corporate Financial Performance Goals achievement above the
minimum.



--------------------------------------------------------------------------------

If the weighted average achievement of the Corporate Financial Performance Goals
is greater than 100%, when evaluated at the conclusion of the fourth fiscal
quarter, then, in addition to the Corporate Financial Payout Factor determined
pursuant to the matrix described before, the Preliminary Awards will
automatically be adjusted by a certain multiple, which multiple will be approved
along with the matrix each year. For the avoidance of doubt, any portion of the
Preliminary Award resulting from this multiple may become part of the Final
Award at the sole discretion of the Compensation Committee.

REVENUE PREDICTABILITY PAYOUT FACTOR:

The Revenue Predictability Payout Factor is determined after the completion of
each fiscal year by determining the achievement of the Second Following Fiscal
Revenue Backlog Target for the completed fiscal year. If a minimum of 100.0%
performance is achieved, the Revenue Predictability Payout Factor will equal
100.00%. Each year the Committee approves a matrix that specifies the Revenue
Predictability Payout Factors that may be earned at different levels of
performance above the minimum.

FINAL AWARDS:

Payout of the Final Awards is determined by the Committee following the
calculation of the Preliminary Award. Executive management will make
recommendations to the Committee regarding individual payouts based upon the
individual’s performance. The Committee may reduce Preliminary Awards for any
one or more individuals, based on any factors that it considers relevant in the
exercise of its discretion, in order to determine Final Awards. The Committee
shall not have discretion to increase any Preliminary Awards. Notwithstanding
the foregoing, the maximum Final Award for any individual is 200% of the Target
Award. In addition and in accordance with the 2006 Equity Plan, the maximum
Final Award for any individual is $2,000,000 in cash and 1,000,000 shares of
RSUs or Restricted Stock in any calendar year.

PAYMENT SCHEDULE:

Payment of Final Awards will occur within thirty (30) days following the
certification by the Committee that the performance and other criteria for
payment have been satisfied (the “Certification Date”) and final determination
of the award.

In the event the Committee does not specify the form of the payment at the time
the Committee establishes the Target Award, the form of payment of the Final
Award shall be: (a) cash in an amount not to exceed the amount of the Target
Award, and (b) Restricted Stock Units, 100% of which will vest on the one-year
anniversary of the effective grant date provided the recipient is providing
continuous services on such date, the value of which would equal no more than
the amount by which the Final Award exceeds the Target Award increased by a
reasonable rate of interest to account for the time value of money. The
Committee may determine (a “Retroactive Determination”) on or before the
Certification Date that the form of the entire Final Award payment will only be
cash. In the event the Committee makes a Retroactive Determination, the total
value of the cash payment shall not exceed the amount of the Final Award.

Cash, RSUs or Restricted Stock issued hereunder shall be deemed issued pursuant
to the 2006 Employee Equity Incentive Plan unless otherwise determined by the
Committee. Final Awards are subject to the Compensation Recovery Policy, adopted
December 2008.



--------------------------------------------------------------------------------

IMPORTANT NOTES ABOUT THE PLAN:

This Plan supersedes and replaces all prior executive incentive plans. The
Committee reserves the right to terminate and or make changes to the Plan at any
time consistent with Section 162(m) and the regulations issued thereunder, with
or without notice. The Committee may likewise terminate an individual’s
participation in the Plan at any time, with or without notice. Nothing in this
Plan shall be construed to be a guarantee that any participant will receive all
or part of an incentive award or to imply a contract between the Company and any
participant. The Committee may reduce the incentive payout based on achievement
of publicly announced targets, product milestones, strategic goals,
cross-functional teamwork and collaboration, and unforeseen changes in the
economy and/or geopolitical climate.

Notwithstanding the foregoing, the performance criteria may be modified by the
Committee to take into consideration one or more of the following: (1) changes
in accounting principles that become effective during the performance period in
accordance with US GAAP Accounting, (2) extraordinary, unusual or infrequently
occurring events, (3) the disposition of a business or significant assets,
(4) gains or losses from all or certain claims and/or litigation and insurance
recoveries, (5) the impact of impairment of intangible assets, (6) restructuring
activities, (7) the impact of investments or acquisitions, and/or (8) changes in
corporate capitalization such as stock splits and certain reorganizations;
provided however, that any such modification are consistent with Section 162(m)
and the regulations issued thereunder. Notwithstanding the foregoing, the
Committee must select criteria that collectively satisfy the requirements of
performance-based compensation for the purposes of Section 162(m), including by
establishing the targets at a time when the performance relative to such targets
is substantially uncertain.

Approvals:

Compensation Committee,

 

By:

                Bruce Chizen     Date       Chair, Compensation Committee    